                    Case 20-11602-BLS               Doc 90        Filed 08/19/20          Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                      Chapter 11

    FACTOM, INC.,1                                              Case No. 20-11602 (BLS)

                              Debtor.


                  CORRECTED NOTICE OF AGENDA OF MATTERS SCHEDULED
                     FOR HEARING ON AUGUST 20, 2020 AT 2:00 P.M. (ET)
                      BEFORE THE HONORABLE BRENDAN L. SHANNON




    Please note that you must appear through both Courtcall and Zoom. To appear via video
               conference via Zoom parties should use the following instructions:

                                Topic: Factom, Inc. - 20-11602-BLS
                     Time: Aug 20, 2020 02:00 PM Eastern Time (US and Canada)

                                          Join ZoomGov Meeting
                              https://debuscourts.zoomgov.com/j/1619416028

                                             Meeting ID: 161 941 6028
                                                Passcode: 563744

         To appear telephonically via Courtcall, Parties must make prior arrangements with
                              Courtcall by telephone (866) 582-6878.




    I.       MATTER GOING FORWARD:

             1.     Small Business Debtor Status Conference Pursuant to 11 U.S.C. § 1188.

                    Objection/Response Deadline:                    N/A.

                    Objections/Responses Received:                  N/A.



1         The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750. The last 4 digits of its
taxpayer identification number are 6915.
             Case 20-11602-BLS        Doc 90      Filed 08/19/20     Page 2 of 2




             Related Documents:

             A.     Second Amended Chapter 11 Small Business Plan [D.I. 70; filed 07/29/20].

             B.     Schedules to Second Amended Chapter 11 Small Business Plan [D.I. 71;
                    filed 07/29/20].

             C.     Pre-Status Conference Report [D.I. 86; filed 08/10/20].

             Status: This matter is going forward.


Dated: August 19, 2020                               KLEIN LLC
       Wilmington, Delaware
                                                     /s/ Julia Klein
                                                     Julia Klein (DE 5198)
                                                     919 North Market Street, Suite 600
                                                     Wilmington, Delaware 19801
                                                     (302) 438-0456
                                                     klein@kleinllc.com

                                                     - and –

                                                     Jeffrey Chubak (admitted pro hac vice)
                                                     AMINI LLC
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001
                                                     (212) 490-4700
                                                     jchubak@aminillc.com

                                                     Attorneys for the Debtor




                                              2
